Citation Nr: 1004381	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  01-07 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran had active service from June 1967 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  By that rating action, the RO granted 
service connection for PTSD; an initial 30 percent 
evaluation was assigned, effective May 13, 1999--the date 
that VA received the Veteran's original claim for service 
connection for this disability.  The Veteran disagreed with 
the RO's initial assignment of a 30 percent evaluation to 
the Board. 

By a September 2000 rating action, the RO assigned a 50 
percent evaluation to the service-connected PTSD, effective 
May 13, 1999.  Because the increase in the evaluation of the 
Veteran's PTSD does not represent the maximum rating 
available for the condition, the Veteran's initial 
evaluation claim remains in appellate status. See AB v. 
Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed 
the issue on appeal as that reflected on the title page.  

In April 2006 and October 2007, the Board remanded the 
Veteran's claim to the RO for additional procedural 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration. 


FINDING OF FACT

From the effective date of service connection, May 13, 1999, 
the service-connected PTSD has not been manifested by 
symptoms indicative of occupational and social impairment 
causing deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood and the 
inability to establish and maintain effective relationships.



CONCLUSION OF LAW

For the entire appeal period, the scheduler criteria for an 
initial rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim. The claimant should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is 
expected to provide.  
Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120- 21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  

The Federal Circuit further held that such a letter should 
be sent prior to the appealed rating decision or, if sent 
after the rating decision, before a readjudication of the 
appeal.  Id.  
Here, the appeal arose from the Veteran's disagreement with 
the RO's assignment of an initial 30 percent rating assigned 
after the grant of service connection for PTSD.  (See April 
2000 rating action).  

The Courts have held that where an underlying claim for 
service connection has been granted and there is 
disagreement as to "downstream" questions, such as here, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003.

The Court has also held that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

In this case, the initial evaluation claim on appeal was 
substantiated after the enactment of the VCAA, and the 
Veteran has not alleged any prejudice by any notice defect.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (Court), in Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009) clarified VA's notice 
obligations in increased rating claims.  As the instant 
appeal stems from the grant of initial compensation benefits 
for PTSD, as opposed to an increased rating claim, Vazquez-
Flores is inapplicable.  Id.   

Regarding VA's duty to assist the Veteran with his initial 
evaluation claim on appeal, service treatment records and 
private and VA post-service medical reports, Social Security 
Administration records, as well as his vocational 
rehabilitation file, are of record.  In addition, statements 
of the Veteran and his representative have been associated 
with the claims files. 

The Veteran was afforded VA examinations in conjunction with 
his initial evaluation claim for PTSD in August and 
September 2000, August 2002 and July 2009.  Copies of these 
examination reports are contained in the claims files.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the initial evaluation claim analyzed below.  

II. The Merits of the Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as in the instant case, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the rating schedule does not provide 
a percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.3 (2009).

Under the general rating formula for rating psychiatric 
disorders, a 50 percent evaluation is assigned if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  38 C.F.R. § 4.130 (Diagnostic Code, 9411) 
(2009).

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning Score (GAF) score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  "Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

The Veteran contends that his service-connected PTSD 
symptoms are more commensurate with an initial 70 percent 
rating, as opposed to those reflected by the currently 
assigned 50 percent rating.  The Board finds, and for 
reasons that will be explained below, that the preponderance 
of he evidence is against an initial rating of 70 percent 
for PTSD at anytime during the appeal period.

By an April 2000 rating action, the RO granted service 
connection for PTSD; an initial evaluation of 30 percent was 
assigned, effective May 13, 1999--the date VA received the 
Veteran's initial claim for service connection for this 
disability.  The RO based their April 2000 determination, in 
part, on an internet article, which confirmed that one of 
the Veteran's service comrades, G. W., had died as a result 
of hostile enemy fire in the Republic of Vietnam.  Also of 
record at the time of the RO's April 2000 rating action was 
a February 2000 VA examination report, containing a 
diagnosis of PTSD based on the above-cited in-service event.  
By a September 2000 rating action, the RO assigned an 
initial 50 percent evaluation to the service-connected PTSD, 
effective May 13, 1999.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  The current 50 percent evaluation has remained 
in effect.

After a review of the record, the Board concludes that the 
service-connected PTSD symptoms are more commensurate with 
those of a 50 percent rating for the entire appeal period, 
as opposed to those of a 70 percent rating.  In reaching the 
foregoing determination, the Board observes that the 
hallmark characteristics of the Veteran's service- connected 
PTSD--as denoted by VA examiners in February and September 
2000, August 2002 and July 2009---consisted of intrusive 
thoughts, flashbacks, depression, nightmares, anxiety, sleep 
impairment, and irritability.  Id.  

These same VA examination reports are, however, without 
evidence of occasional panic attacks, impaired impulse 
control, suicidal ideation, obsession rituals which 
interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, spatial 
disorientation, neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective 
relationships---criteria that are necessary for an initial 
70 percent rating.  

Although the Veteran had unusually productive speech during 
an August 2002 VA examination, it did not rise to the level 
of pressured speech or flight of ideas.  In addition, while 
that same VA examination report shows that the Veteran's 
thought processes were somewhat expansive, they were not to 
the point where they were beyond normal limits.  (See August 
2002 VA examination report).  While VA outpatient reports, 
dated in April and May 2003, reflect that the Veteran had 
participated in an anger management program, these same 
treatment records, as well as the above-cited VA examination 
reports, are devoid of any evidence of impaired impulse 
control.  Finally, although the Veteran reported having 
increased anxiety spells during stressful situations during 
a July 2009 VA examination, the examiner noted that there 
was no associated classic panic attacks symptoms.  The 
preponderance of the evidence is against a finding 
supporting an initial 70 percent rating under the 
psychiatric criteria, and a higher evaluation is not 
warranted.

Regarding social and occupational impairment, VA assigned 
the Veteran a GAF score of 45 in February and August 2000 
and August 2002--a score that is indicative of serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  This 
score, however, is undermined by an absence of the 
psychiatric criteria necessary for a 70 percent rating, as 
well as the Veteran's ability to maintain a good 
relationship with his long-term wife and three (3) 
daughters, work in his greenhouse, perform household chores 
(e.g. cooking), and engage in internet chat with fellow 
Veterans.  This conclusion is further supported by a July 
2009 VA examiner's conclusion that the Veteran's PTSD had a 
"mild" affect on his occupational and social functioning.  A 
GAF score of 60 was assigned, which is indicative of 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.

Finally, the Board is aware of Social Security 
Administration (SSA) records that show that the Veteran has 
been in receipt of SSA disability benefits since August 15, 
1999 for primary and secondary diagnoses of anxiety-related 
disorders and affective/mood disorders, respectively.  While 
the SSA has found the Veteran to be disabled within the 
meaning of its applicable law, these findings are relevant, 
but not necessarily binding on VA.  Holland v. Brown, 6 Vet. 
App. 443 (1994).

The symptoms listed in the psychiatric criteria for a 70 
percent evaluation have not been shown in this case, and 
there is no evidence indicating that the Veteran's 
psychiatric impairment results in the degree of social and 
occupational impairment contemplated by a 70 percent 
evaluation.  Thus, given the mild affect that the Veteran's 
PTSD has on his occupational and social functioning, and an 
absence of the psychiatric criteria necessary for a 70 
percent rating, an initial evaluation in excess of the 
currently assigned 50 percent is not warranted at anytime 
during the appeal period. Fenderson, supra.

The Board finds that this matter need not be remanded to 
have the RO refer the Veteran's claim to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service for assignment of an extraschedular rating, 
pursuant to 38 C.F.R. § 3.321(b).  The Board notes the above 
determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the Veteran's PTSD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  

The Board observes that there is no showing the disability 
results in marked interference with employment.  A July 2009 
VA examiner specifically concluded that the Veteran's PTSD 
only caused mild (italics added for emphasis) occupational 
impairment.  In addition, over the course of entire the 
appeal,--which has spanned a decade--the Veteran has been 
hospitalized for his PTSD on two occasions.  The service-
connected PTSD has not otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand of this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not appropriate.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


